 Case 2:18-cv-09548-RGK-PJW Document 21 Filed 11/20/18 Page 1 of 1 Page ID #:332

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES - GENERAL
 Case No.         CV 18-09548-RGK (PJWx)                                              Date    November 20, 2018
 Title            Pacific Maritime Freight, Inc. v. Barge AMECS 1, et al.


 Present: The Honorable           Patrick J. Walsh, U.S. Magistrate Judge
                      Isabel Martinez                                                  N/A
                       Deputy Clerk                                       Court Reporter / Recorder
                Attorneys Present for Plaintiff:                     Attorneys Present for Defendants:
                             None                                                      None
 Proceedings:                 Order re: Defendants’ Request for an Expedited Hearing (IN CHAMBERS)

       Defendants Ruben Garcia, Advanced Environmental Group, LLC, and Advanced Cleanup
Technologies, Inc.’s request for an expedited hearing is granted. A hearing is provisionally set for
Monday, November 26, 2018 at 11:00 a.m. in Courtroom 790 of the Roybal Federal Building before
Magistrate Judge Patrick J. Walsh. Counsel are ordered to meet in person and try to resolve this matter
between now and 5:00 p.m. on Wednesday. If counsel are unable to resolve the matter the hearing will
go forward.




O:\PJW\ECF Ready\MO Ds' request for an expedited hearing.wpd
                                                                                                     :

                                                               Initials of Preparer      IM




CV-90 (10/08)                                  CIVIL MINUTES - GENERAL                                    Page 1 of 1
